DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 3/4/2021. 
 	Claims 1, 3-15, 20 and 22-25 are pending. Claims 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/16/19.
The instant application claims the benefit of priority from European Patent Application No. 16 166 637.5, filed on April 22, 2016.

Information Disclosure Statement
An IDS filed 3/4/2021 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. 


Response to Amendments
The rejections under 35 USC 112, second paragraph and 35 USC 112, first paragraph for lack of enablement have been overcome. The amendments have necessitated new rejections under 35 USC 112, second and new art rejections. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These are new rejections based upon applicant’s amendment. 
Claims 1 and 20 are vague and indefinite in that the term "normal" in the claims is a relative term which renders the claim indefinite.  The term "normal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The level of expression from the claimed construct is compared to “the normal expression level of the molecule of interest in the host”. It is not clear what constitutes normal expression which can mean the level of expression of that protein that is endogenously in the cell. However, there is no clear understanding that the protein is normally in the cell. There is no other understanding of when the protein has “normal” expression and because the protein is not normally in the host cell, the claim is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-12, 15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauzon et al (US 20060292609; see entire document) in view of White et al (Current Gene Therapy, 2004, pages 89-113; see entire document) and Liu et al (J Gene Med 2008; 10: 583–592; see entire document) and Dogbeva et al (Nucleic Acids (2016), pages 1-8; see entire document) and Tian and Andreadis (Gene Ther. 2009 July ; 16(7): 874–884; see entire document) and Jiang et al (Gene Therapy, 2004, pages 1057-1067; see entire document) as evidenced by Aker et al, HUMAN GENE THERAPY, 2007, pages 333–343; see entire document), Chung et al (Cell, 1993, pages 505-514; see entire document) and Gromak et al (MOLECULAR AND CELLULAR BIOLOGY, May 2006, p. 3986–3996; see entire document).  This is a new rejection necessitated by applicant’s amendment. 
AAV. 
[0025] The present invention further provides vectors and kits comprising the improved regulated expression system of the present invention. In some aspects, the improved regulated expression system of the present invention comprises one or more vectors, and each vector comprises one or more expression cassettes. In one aspect, the improved regulated expression system of the present invention comprises a single vector having at least one expression cassette and, more preferably, at least two expression cassettes. In a preferred aspect, the improved regulated expression system of the present invention comprises a single vector comprising a first expression cassette having at least one cloning site for insertion of a first nucleic acid sequence encoding a TM, and a second expression cassette having at least one cloning site for insertion of a second nucleic acid sequence encoding an RM. In another aspect, the vector is a vector that is used for producing virus, e.g., an adeno-associated virus (AAV) shuttle plasmid and, more particularly, an AAV-1 shuttle plasmid.

In fact, Bauzon is clear that AAV is a preferred vector. 
[0278] In a preferred embodiment, the improved regulated expression system of the present invention comprises a single vector comprising a first expression cassette having at least one cloning site for insertion of a first nucleic acid sequence encoding a TM, and a second expression cassette having at least one cloning site for insertion of second nucleic acid sequence encoding an RM. In another embodiment, the vector is a vector for producing virus encoding a molecule of the present invention (e.g., a TM and/or RM) for delivery to cells of a subject as described herein, e.g., a shuttle plasmid and more particularly, an AAV-1 shuttle plasmid (see e.g., Table 8).

And methods of so doing are provided for in Bauzon. 
[0562] Vectors for producing virus (e.g., shuttle plasmids) and methods of producing virus (e.g., AAV-1 virus) are known in the art and can be used to produce the virus of the present invention. In some embodiments, the viruses of the present invention are produced from shuttle plasmids (e.g., see Table 38) and used for the delivery and expression of a molecule of the present invention (e.g., a TM and/or RM encoded by a sequence contained in the vector) in the cells of a subject, for treatment of disease.

There are two expression cassettes. One comprises a regulator protein and the other a molecule of interest whose regulation is mediated by the regulator protein. Bauzon et al teach a tail to head configuration of the two.  

    PNG
    media_image1.png
    125
    661
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    107
    656
    media_image2.png
    Greyscale




The two are separated by poly(a) sequences (¶ 0027). 

The instant claims require that the expression level of the molecule of interest in a host in the absence of activator to 1) not expressed, 2) below 9pg/mg 3) at most 10, 5, 4, 3 or 2 fold increased as compared to the normal expression level in the host. The level of expression in the absence of MFP is negligible and appears to be at most 10 fold than normal which is none normally (see figure 17 and 18). 
Bauzon does not teach use of hSYN1 promoter. However, synapsin is a promoter known to be associated both with regulated inducible systems. Liu et al teach the highly regulatable system that comprises synapsin controlling expression of a regulator protein (see e.g. figure 1). As well, the art teaches that AAV vectors are compatible with synapsin (see e.g. White). Dogbevia teaches that this promoter under dual control is used in AAV (see e.g. Figure 1). hSYN controls expression of a regulator protein. 
Bauzon does not teach inclusion of a transcriptional pause site. However, the use of a design of a transcriptional blocker is a well-known part of the art. Jiang et al teach an AAV shuttle vector as proposed in Bauzon comprising two expression cassettes depicted below. 

    PNG
    media_image3.png
    53
    491
    media_image3.png
    Greyscale

The cassette comprise a first expression cassette comprising sequences of a regulator protein under control of CMV wherein this regulator protein is activated by removal of a regulatory protein (dox or tet). Jiang et al teach a second expression cassette comprising of coding sequences of a molecule of interest under control of a promoter regulated by the regulator protein. The sequences include a tail to head configuration. Jiang proposes use of an insulator between the two sequences to mitigate the influence of one cassette on the other. 

The distance between the two promoters might be one factor underlying these differences. As the distance increases between the promoters, interference between promoter activities may be minimized. This suggestion is supported by the observation that the addition of an ‘insulator’ between the two expression cassettes can improve the precise regulation of the transgenes.9,10

Jiang does not use such an insert for the following reason. 
However, the limited insert size in rAAV for foreign genes makes it difficult to design a tet-regulatable vector with an insulator region between the two tet expression cassettes to minimize promoter activity originating from the ITRs which are necessary for rAAV packaging.24,33 This limitation may result in leaky regulation in the context of vector backbone.

Tian and Andreadis teach use of an insulator comprised of a polyadenylation sequence and a pause site to improve gene expression. The effect was to eliminate promoter interference and shield the cassettes from cellular chromatin and reduce potential activation of adjacent cellular genes (see page 8). The insulator system found to work effectively included cHS4 and tactB pause sites in addition to the polyA sequence. The polyA sequence is found in Bauzon and Jiang. So the inserted sequence would be cHS4 which is shown in the art to be 1.2 kb (see Chung et al, page 506, col 1) or an extended core sequence that is 400 bp (Aker et al, page 334, col 1) and the TactB pause site which is 380 bp (see Gromak, figure 4).
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the neuronal promoter synapsin as set forth in White, Liu and Dogbeva and the additional control sequences as taught by Tian and Andreadis in the system of Bauzon et al especially in light of the results of Jiang et al which prescribes this use for controlled regulation for delivery to the CNS and because Tian and Andreadis improved regulation with such sequences. Such a modification would have resulted in an AAV encompassed by the claimed invention. As noted above: 1) Bauzon et al teach a gene switch system of the instant claims that can comprise a transgene or MCS for a TM; 2) Synapsin would be a promoter of choice for regulators as demonstrated by Liu and Dogbeva and in AAV as demonstrated by Degbeva and White wherein this promoter is small meeting the limtiatiosn of AAV and is active in neurons 3) Jiang et al teach use of AAV for delivery to the brain wherein expression uses two expression cassettes with a polyA sequence between and propose use of insulator/boundary sequences to improve the effect;  4) Tian and Andreadis provide a solution to the need presented in Jiang et al by formulating a small insulator sequences that can be used with a polyadenylation sequence by including a pause site to improve gene expression wherein the size of such pause site combined with the size of the Bauzon insert would provide the proper size for AAV. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the system for GDNF expression would have been well regulated by the system of Bauzon.
As regards claims 2-11, Bauzon et al teach that the RM comprises gal4 DBD, PR LBD (activated by mfp) and p65 TA domain (see e.g. 10017, 0129, 0204 and 0205). Furthermore, the promoter can be a constitutive promoter or a tissue specific promoter (see e.g. 10026). The second sequence comprises 6 GAL4 binding regions and is linked to TATA (see e.g.0193) and further comprises a synthetic intron (see e.g. 10193).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bauzon et al (US 20060292609; see entire document) in view of White et al (Current Gene Therapy, 2004, pages 89-113; see entire document) and Liu et al (J Gene Med 2008; 10: 583–592; see entire document) and Dogbeva et al (Nucleic Acids (2016), pages 1-8; see entire document) and Tian and Andreadis (Gene Ther. 2009 July ; 16(7): 874–884; see entire document) and Jiang et al (Gene Therapy, 2004, pages 1057-1067; see entire document) as evidenced by Aker et al, HUMAN GENE THERAPY, 2007, pages 333–343; see entire document), Chung et al (Cell, 1993, pages 505-514; see entire document) and Gromak et al (MOLECULAR AND CELLULAR BIOLOGY, May 2006, p. 3986–3996; see entire document)  as applied to claims 1, 3-12, 15 and 20 above, and further in view of Vilaboa et al (J Genet Syndr Gene Ther 2:107, pages 1-23; see entire document). This is a new rejection necessitated by applicant’s amendment. 
The above references do not teach that the TM is neurotrophic. However, Vilaboa et al teach use of GDNF for treatment using AAV and a gene switch. 
	Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the GDNF cassette of Vilaboa et al in the system of Bauzon et al because Bauzon et al teach a system that can be used therapeutically and because Vilaboa teach that GDNF is a therapeutic molecule. Such a modification would have resulted in a method encompassed by the claimed invention. As noted above: 1) Bauzon et al teach a gene switch system of the instant claims that comprises a MCS for a TM; 2) Vilaboa et al teach that GDNF is a desirable TM to be used in a gene switch system. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the system for GDNF expression would have been well regulated by the system of Bauzon.

Response to Arguments
Applicants argue that their results surprisingly show that a regulatable AAV vector with a tail to head configuration and separated by a transcription blocker and a transcription pause site with a polyadenylation sequence leads to high expression in the presence of an activator and low in the absence of an activator. Applicants also argue that Tian is drawn to lentivirus which would not demonstrate success for AAV vectors. As well, Tian cannot be expected to be successful in a fundamentally different vector system. 
Applicants have suggested that the results are surprising. As evidence that insertion of a transcription pause and polyadenylation site in a tail-to-head configuration have dramatically improved performance of the vector, applicants refer to non-induced GDNF levels as only 2-fold increased as compared to normal background GDNF levels in the rat brain, while induced GDNF levels were 380-fold over background and non-induced GDNF levels indistinguishable from normal rat brain levels, with still 260-fold induction (see Table 1, Figure 2, and page 26, lines 17 to 25). 
As a first response, the cited surprising results do not reflect the actual scope of the claims which are drawn simply to a construct that reflects well known parts in the art wherein functionally, the expression capabilities of the vector in the absence of the activator are 1) no expression in a host 2) expression at less than 9 pg/mg tissue 3) expression at most of 10-5-4-3-2 fold compared to “normal expression” in the host. 
Unexpected Results Commensurate in Scope With Claimed Invention. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." "See also In re Peterson, 315 F.3d 1325, 1329- 31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731,741,218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
To this end, the results invoked are that the construct has a 2 fold to indistinguishable level of expression compared to normal brain levels. This is a limited showing compared to the scope wherein the art above teaches outside of that scope. 
Secondly, to applicants’ arguments that the components of Tian and Jiang would not extrapolate to a different system, there is no evidence to support this assertion. Both Jiang and Tian demonstrate improved regulation of expression in two different systems. The mechanism of action is not affected by the specific of the systems as it relies on blocking leaky expression. This is the same regardless of the vector base and the induction system. Transcriptional blockers are known and utilized in many ways in the art. The rejection provides two relevant examples of their use. One involving an AAV vector, the other lentivirus. These reference include their use in blocking expression between two parts of a single vector. These references refer to and other references in the case include the use of transcriptional blockers between ITRs and sequences as well as at the end of sequences prior to ITRs.   Vilaboa (892 9/9/2019) teaches use of insulators between genes in lentivirus, adenovirus and in plasmids. Liu (892 10/22/2018) teaches use of polyadenylation sequences prior to ITRs and between genes. Manfredsson (892 10/22/2018) teaches this arrangement in AAV vectors. Maddalena et al (892 10/22/2018) teach use of transcription blocker/synthetic polyadenylation sequences (TB) in AAV between ITR promoter sequences and transgenes. 

    PNG
    media_image4.png
    147
    266
    media_image4.png
    Greyscale

These all illustrate the routine and diverse use of blockers in gene expression vectors that were known before the time of filing. Jiang et al also teaches that these blockers are universally operative. 
This suggestion is supported by the observation that the addition of an
‘insulator’ between the two expression cassettes can improve the precise regulation of the transgenes.9,10 

These cited references demonstrate that the art of insulators between genes is a long known and well developed system.
As well, there is clear direction to combine the “insulator” sequences of Tian and Jiang to single expression vectors that express a regulator and a promoter responsive thereof.  Tian teaches 
Tian: Interestingly, addition of the synthetic poly A (SPA) plus a spacer sequence (S) between the
two transcriptional units increased the fraction of ZsGreen+/DsRed+ cells dramatically (Fig.
IE, Sl)

The issue for Jiang is size which issue is solved by using a smaller promoter like synapsin and the smaller insulator of Tian. 
Our results showed that the combination of poly A, insulator and terminator sequences
eliminated promoter interference yielding high-level gene expression that was similar to that obtained by single-gene encoding vectors. These elements may also shield these two
transcriptional units from the influence of cellular chromatin and reduce potential activation of adjacent cellular genes by internal promoters after provirus integration into the cellular genome 13,36,37. Indeed, shielding from surrounding genomic elements may account for the increased DsRed expression upon addition of sMAR8 insulator downstream of TKpA. If true, this hypothesis may also suggest that the insulator and/or terminator sequences may reduce the oncogenic potential of lentiviral vectors ultimately improving their safety and therapeutic potential.

When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id. at, 82 USPQ2d at 1396. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCFA 1981).
If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at,82 USPQ2d at 1396.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633